DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  It appears that the word –pedal—has been misspelled as “peddle” in lines 5 and 6 of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al Adawi (US-9,909,273).
 	The patent to Al Adawi shows a snow scooping device comprising a generally U-shaped handle (11) pivotably connected to the front end of a scoop (14) at pivot axis (y) and a lifting mechanism (30,17,18,19,20) slidably coupled to the handle through telescopic portions (22a,22b) and pivotably coupled to the upper end of the scoop at links (17,17) wherein pressing down on the foot pedal (30) causes the scoop to pivot forward (see Fig. 3).  Regarding claim 5, the lifting mechanism, when view from above, can be considered approximately U-shaped with the foot pedal representing the base of the “U” and the arms (19,19) representing the sides of the “U”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Adawi (US-9,909,273) in view of Rosine et al. (US-7,581,771).
 	The Al Adawi scoop (14) is not disclosed as having a protective lip as called for in claim 10 of the instant application.	
 	However, the Rosine et al. patent shows a shovel blade having a shock absorbing or “protective” lip (54) along the front edge of the blade.  This lip is designed to flex during use to reduce impact shock.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a lip along the front edge of the Al Adawi scoop, similar to that shown in the Rosine et al. patent, in order to protect a user from impact shock during use.  In regard to claim 11, the Rosine et al. patent discloses that the components used to construct its tool can be any suitable plastic such as polyethylene (see last line in column 3 of the Rosine et all specification).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Adawi (US-9,909,273) in view of Nelles (US-2,629,624).
 	The Al Adawi patent does not disclose its handle (11) as being foldable.
	Nelles shows a shovel assembly wherein the shovel handle (2,3) is foldable (see Fig. 3) so that the assembly can be easily stored when not in use.
	It would have been obvious to a person having ordinary skill in the art to form the Al Adawi handle (11) out of at least two foldable parts, as taught by Nelles, so that the tool could be conveniently folded to a compact orientation for storage or transport.
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specification
The abstract of the disclosure is objected to because it is less than fifty words in length.  Correction is required.  See MPEP § 608.01(b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang (US-7,681,932) and Nam (US-10,106,941) show snow scoops having a foot pedal for facilitating the dumping of a scooped pile of snow.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3651                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
5/11/2022